 



Exhibit 10.35
AMENDMENT NUMBER 2
TO THE
GOODRICH CORPORATION SEVERANCE PROGRAM
     THIS AMENDMENT is made this 1st day of November, 2006, by Goodrich
Corporation (hereinafter referred to as the “Company”);
W I T N E S S E T H
     WHEREAS, the Company maintains the Goodrich Corporation Severance Program,
as amended and restated, effective February 21, 2006 (hereinafter referred to as
the “Plan”);
     WHEREAS, pursuant to Section 10 of the Plan, the Chief Executive Officer of
the Company has the authority to amend the exhibits to the Plan; and
     WHEREAS, the Chief Executive Officer desires to include the employees of
Sensors Unlimited, Inc. as Eligible Employees, as that term is defined in the
Plan, by amending Exhibit A to the Plan.
     NOW, THEREFORE, the Chief Executive Officer hereby amends Exhibit A to the
Plan as set forth in the attached revision to Exhibit A effective for any
Qualifying Termination, as that term is defined in the Plan, that occurs on or
after November 1, 2006.
     IN WITNESS WHEREOF, the Company, by its Chief Executive Officer, has caused
this Amendment to be executed as of the day and year first above written.

            GOODRICH CORPORATION
      By:           Marshall O. Larsen, Chief Executive Officer             

 



--------------------------------------------------------------------------------



 



Exhibit A
To Goodrich Corporation Severance Program
     List of Domestic Subsidiaries Not Covered by the Goodrich Corporation
Severance Program
Employees of the following domestic subsidiaries shall not be considered
“Eligible Employees” under the Severance Program.

      Companies   Place of
Incorporation      

Revised November 1, 2006

 